

	

		II

		109th CONGRESS

		1st Session

		S. 1815

		IN THE SENATE OF THE UNITED STATES

		

			October 4, 2005

			Mr. Alexander (for

			 himself and Mr. Cornyn) introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Immigration and Nationality Act to prescribe

		  the binding oath or affirmation of renunciation and allegiance required to be

		  naturalized as a citizen of the United States, to encourage and support the

		  efforts of prospective citizens of the United States to become citizens, and

		  for other purposes.

	

	

		1.Short Title

			This Act may be

			 cited as the Strengthening American

			 Citizenship Act of 2005.

			2.Definitions

			In this

			 Act:

				(1)Oath of

			 allegianceThe term Oath of Allegiance means the

			 binding oath (or affirmation) of allegiance required to be naturalized as a

			 citizen of the United States, as prescribed in subsection (e) of section 337 of

			 the Immigration and Nationality Act (8 U.S.C. 1448(e)), as added by section

			 301(a)(2).

				(2)SecretaryExcept

			 as otherwise provided, the term Secretary means the Secretary of

			 Homeland Security.

				ILearning English

			101.English

			 fluency

				(a)Education

			 grants

					(1)EstablishmentThe

			 Chief of the Office of Citizenship of the Department of Homeland Security

			 (referred to in this subsection as the Chief) shall establish a

			 grant program to provide grants in an amount not to exceed $500 to assist legal

			 residents of the United States who declare an intent to apply for citizenship

			 in the United States to meet the requirements under section 312 of the

			 Immigration and Nationality Act (8 U.S.C. 1423).

					(2)Use of

			 fundsGrant funds awarded under this subsection shall be paid

			 directly to an accredited institution of higher education or other qualified

			 educational institution (as determined by the Chief) for tuition, fees, books,

			 and other educational resources required by a course on the English language in

			 which the legal resident is enrolled.

					(3)ApplicationA

			 legal resident desiring a grant under this subsection shall submit an

			 application to the Chief at such time, in such manner, and accompanied by such

			 information as the Chief may reasonably require.

					(4)PriorityIf

			 insufficient funds are available to award grants to all qualified applicants,

			 the Chief shall give priority based on the financial need of the

			 applicants.

					(5)NoticeThe

			 Secretary, upon relevant registration of a legal resident with the Department

			 of Homeland Security, shall notify such legal resident of the availability of

			 grants under this subsection for legal residents who declare an intent to apply

			 for United States citizenship.

					(b)Faster

			 citizenship for English fluencySection 316 of the Immigration

			 and Nationality Act (8 U.S.C. 1427) is amended by adding at the end the

			 following:

					

						(g)A legal resident

				of the United States who demonstrates English fluency, in accordance with

				regulations prescribed by the Secretary of Homeland Security, in consultation

				with the Secretary of State, will satisfy the residency requirement under

				subsection (a) upon the completion of 4 years of continuous legal residency in

				the United

				States.

						.

				102.Savings

			 provisionNothing in this Act

			 shall be construed to—

				(1)modify the English language requirements

			 for naturalization under section 312(a)(1) of the Immigration and Nationality

			 Act (8 U.S.C. 1423(a)(1)); or

				(2)influence the

			 naturalization test redesign process of the Office of Citizenship of the United

			 States Citizenship and Immigration Services (except for the requirement under

			 section 301(b) of this Act).

				IIEducation about

			 the American way of life

			201.American citizenship

			 grant program

				(a)In

			 generalThe Secretary shall

			 establish a competitive grant program to provide financial assistance

			 for—

					(1)efforts by entities (including veterans and

			 patriotic organizations) certified by the Office of Citizenship of the

			 Department of Homeland Security to promote the patriotic integration of

			 prospective citizens into the American way of life by providing civics,

			 history, and English as a second language courses, with a specific emphasis on

			 attachment to principles of the Constitution of the United States, the heroes

			 of American history (including military heroes), and the meaning of the Oath of

			 Allegiance; and

					(2)other activities approved by the Secretary

			 to promote the patriotic integration of prospective citizens and the

			 implementation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.),

			 including grants—

						(A)to promote an understanding of the form of

			 government and history of the United States; and

						(B)to promote an attachment to the principles

			 of the Constitution of the United States and the well being and happiness of

			 the people of the United States.

						(b)Acceptance of

			 giftsThe Secretary may

			 accept and use gifts from the United States Citizenship Foundation, if the

			 foundation is established under section 202(a), for grants under this

			 section.

				(c)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 section.

				202.Funding for the

			 Office of Citizenship

				(a)AuthorizationThe Secretary, acting through the Director

			 of the Bureau of Citizenship and Immigration Services, is authorized to

			 establish the United States Citizenship Foundation (referred to in this section

			 as the Foundation), an organization duly incorporated in the

			 District of Columbia, exclusively for charitable and educational purposes to

			 support the functions of the Office of Citizenship, which shall include the

			 patriotic integration of prospective citizens into—

					(1)American common values and traditions,

			 including an understanding of the history of the United States and the

			 principles of the Constitution of the United States; and

					(2)civic traditions of the United States,

			 including the Pledge of Allegiance, respect for the flag of the United States,

			 and voting in public elections.

					(b)Dedicated

			 funding

					(1)In

			 generalNot less than 1.5 percent of the funds made available to

			 the Bureau of Citizenship and Immigration Services (including fees and

			 appropriated funds) shall be dedicated to the functions of the Office of

			 Citizenship, which shall include the patriotic integration of prospective

			 citizens into—

						(A)American common values and traditions,

			 including an understanding of American history and the principles of the

			 Constitution of the United States; and

						(B)civic traditions of the United States,

			 including the Pledge of Allegiance, respect for the flag of the United States,

			 and voting in public elections.

						(2)Sense of

			 congressIt is the sense of Congress that dedicating increased

			 funds to the Office of Citizenship should not result in an increase in fees

			 charged by the Bureau of Citizenship and Immigration Services.

					(c)Gifts

					(1)To

			 foundationThe Foundation may

			 solicit, accept, and make gifts of money and other property in accordance with

			 section 501(c)(3) of the Internal Revenue Code of 1986.

					(2)From

			 foundationThe Office of

			 Citizenship may accept gifts from the Foundation to support the functions of

			 the Office.

					(d)Authorization

			 of appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out the

			 mission of the Office of Citizenship, including the patriotic integration of

			 prospective citizens into—

					(1)American common values and traditions,

			 including an understanding of American history and the principles of the

			 Constitution of the United States; and

					(2)civic traditions of the United States,

			 including the Pledge of Allegiance, respect for the flag of the United States,

			 and voting in public elections.

					203.Restriction on

			 use of fundsNo funds

			 appropriated to carry out a program under this title may be used to organize

			 individuals for the purpose of political activism or advocacy.

			204.Reporting

			 requirementThe Chief of the

			 Office of Citizenship shall submit to the Committee on Health, Education,

			 Labor, and Pensions and the Committee on the Judiciary of the Senate, and the

			 Committee on Education and the Workforce and the Committee on the Judiciary of

			 the House of Representatives, an annual report that contains—

				(1)a list of the

			 entities that have received funds from the Office of Citizenship during the

			 reporting period under this title and the amount of funding received by each

			 such entity;

				(2)an evaluation of

			 the extent to which grants received under this title and title I successfully

			 promoted an understanding of—

					(A)the English

			 language; and

					(B)American history

			 and government, including the heroes of American history, the meaning of the

			 Oath of Allegiance, and an attachment to the principles of the Constitution of

			 the United States; and

					(3)information about

			 the number of legal residents who were able to achieve the knowledge described

			 under paragraph (2) as a result of the grants provided under this title and

			 title I.

				IIICodifying the

			 oath of allegiance

			301.Oath or affirmation

			 of renunciation and allegiance

				(a)Revision of

			 oathSection 337 of the

			 Immigration and Nationality Act (8 U.S.C. 1448) is amended—

					(1)in subsection (a),

			 by striking under section 310(b) an oath and all that follows

			 through personal moral code. and inserting under section

			 310(b), the oath (or affirmation) of allegiance prescribed in subsection

			 (e).; and

					(2)by adding at the

			 end the following new subsection:

						

							(e)(1)Subject to paragraphs

				(2) and (3), the oath (or affirmation) of allegiance prescribed in this

				subsection is as follows: I take this oath solemnly, freely, and without

				any mental reservation. I absolutely and entirely renounce all allegiance to

				any foreign state or power of which I have been a subject or citizen. My

				fidelity and allegiance from this day forward are to the United States of

				America. I will bear true faith and allegiance to the Constitution and laws of

				the United States, and will support and defend them against all enemies,

				foreign and domestic. I will bear arms, or perform noncombatant military or

				civilian service, on behalf of the United States when required by law. This I

				do solemnly swear, so help me God..

								(2)If a person, by reason of religious

				training and belief (or individual interpretation thereof) or for other reasons

				of good conscience, cannot take the oath prescribed in paragraph (1)—

									(A)with the term oath

				included, the term affirmation shall be substituted for the term

				oath; and

									(B)with the phrase so help me

				God included, the phrase so help me God shall be

				omitted.

									(3)If a person shows by clear and convincing

				evidence to the satisfaction of the Attorney General that such person, by

				reason of religious training and belief, cannot take the oath prescribed in

				paragraph (1)—

									(A)because such person is opposed to the

				bearing of arms in the Armed Forces of the United States, the words bear

				arms, or shall be omitted; and

									(B)because such person is opposed to any

				type of service in the Armed Forces of the United States, the words bear

				arms, or and noncombatant military or shall be

				omitted.

									(4)As used in this subsection, the term

				religious training and belief—

									(A)means a belief of an individual in

				relation to a Supreme Being involving duties superior to those arising from any

				human relation; and

									(B)does not include essentially

				political, sociological, or philosophical views or a merely personal moral

				code.

									(5)Any reference in this title to

				oath or oath of allegiance under this section

				shall be deemed to refer to the oath (or affirmation) of allegiance prescribed

				under this

				subsection.

								.

					(b)History and

			 government testThe Secretary shall incorporate a knowledge and

			 understanding of the meaning of the Oath of Allegiance into the history and

			 government test given to applicants for citizenship.

				(c)Notice to

			 foreign embassiesUpon the naturalization of a new citizen, the

			 Secretary, in cooperation with the Secretary of State, shall notify the embassy

			 of the country of which the new citizen was a citizen or subject that such

			 citizen has—

					(1)renounced

			 allegiance to that foreign country; and

					(2)sworn allegiance

			 to the United States.

					(d)Effective

			 dateThe amendments made by

			 subsection (a) shall take effect on the date that is 6 months after the date of

			 enactment of this Act.

				IVCelebrating New

			 Citizens

			401.Establishment

			 of new citizens award program

				(a)EstablishmentThere

			 is established a new citizens award program to recognize citizens who—

					(1)have made an

			 outstanding contribution to the United States; and

					(2)were naturalized

			 during the 10-year period ending on the date of such recognition.

					(b)Presentation

			 authorized

					(1)In

			 generalThe President is authorized to present a medal, in

			 recognition of outstanding contributions to the United States, to citizens

			 described in subsection (a).

					(2)Maximum number

			 of awardsNot more than 10 citizens may receive a medal under

			 this section in any calendar year.

					(c)Design and

			 strikingThe Secretary of the Treasury shall strike a medal with

			 suitable emblems, devices, and inscriptions, to be determined by the

			 President.

				(d)National

			 medalsThe medals struck pursuant to this section are national

			 medals for purposes of chapter 51 of title 31, United States Code.

				402.Naturalization

			 ceremonies

				(a)In

			 generalThe Secretary of

			 Homeland Security, in consultation with the Director of the National Park

			 Service, the Archivist of the United States, and other appropriate Federal

			 officials, shall develop and implement a strategy to enhance the public

			 awareness of naturalization ceremonies.

				(b)VenuesIn

			 developing the strategy under this section, the Secretary shall consider the

			 use of outstanding and historic locations as venues for select naturalization

			 ceremonies.

				(c)Reporting

			 requirementThe Secretary of

			 Homeland Security shall annually submit a report to Congress that

			 contains—

					(1)the content of the strategy developed under

			 this section; and

					(2)the progress made towards the

			 implementation of such strategy.

					

